Citation Nr: 1827528	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides or as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were previously before the Board in August 2017 and were denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC) and a Joint Motion for Remand (JMR) was granted by CAVC in February 2018.  In granting the JMR, CAVC vacated and remanded the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and entitlement to service connection for hypertension, to include as due to exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The credible evidence of record demonstrates that the Veteran served on Johnston Island during his active duty service.  Affording the Veteran the benefit of the doubt the Veteran's exposure to herbicide agents is conceded.

2.  The Veteran's diabetes mellitus, type II is etiologically related to his herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II as a result of herbicide exposure have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, may be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(d), 3.309(e).

The Veteran had active duty service on Johnston Island.  The VA Adjudication Procedure Manual for herbicide exposure claims recognizes that herbicides were stored on Johnston Island between April 1972 and September 1977.  The VA Adjudication Procedure Manual goes on to state that the storage area was 3.5 acres on the northwest corner of the island.  It was selected due to the winds that would ensure that any airborne Agent Orange was dispersed into the ocean.  Military contractors (and not U.S. military personnel) were solely responsible for site monitoring and re-drumming and de-drumming activities.  The storage area was fenced and off limits from a distance.  The entire inventory of Agent Orange was screened for leaks daily.  Leaking drums were re-drummed on a weekly basis.  Fresh spillage was absorbed, and surface soil was scraped and sealed.  Leakage of drums began in 1974. Between 1974 and 1977, the equivalent of the contents of 405 drums was leaked.  The floor of the storage site was comprised of dense coral.  Because of the composition and properties of coral, leaked Agent Orange was literally bound to the coral, providing little opportunity for Agent Orange to become airborne.  A 1974 Air Force report found that the condition of the storage area provided evidence of the rapid identification of leaking drums, as few spill areas were observed.  Soil samples in 1974 revealed that herbicide contamination was not detected outside of the storage yard except in close proximity to the re-drumming operation.  Water samples were collected and analyzed twice per month from 10 different locations.  A 1978 Air Force Land Based Environmental Monitoring study concluded that no adverse consequences of the minimal release of Agent Orange into the Johnston Island environment during the de-drumming operation were observed.  The report further stated that "exposure to (land-based operations) workers to airborne 2,4-D and 2,4,5-T were well below permissible levels."  See VBA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.6.b.

The Veteran's attorney cited research conducted by the United States Department of the Interior Fish and Wildlife Service in a 1992 Annual Narrative Report addressing the Johnston Atoll.  The report described improper storage, leaking of herbicide, and indicated four acres of soil contamination and lagoon contamination by Agent Orange.  The contaminated soil was found to contain over 450 parts per billion of dioxin.  As this report was authored in 1992, and addressed ongoing contamination subsequent to the last herbicide storage in 1977, the contamination described would have been present at the time of the Veteran's active duty.  Furthermore, the Institute of Medicine, Agent Orange Report provides that the decay of the primary Agent Orange toxin, TCDD, is slow in soil, emphasizing the potential persistence of the hazard.

As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that it was likely that the Veteran was exposed to herbicides during his active duty deployment to Johnston Island.  In light of this and the fact that diabetes mellitus is a presumptive diseases associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, service connection is warranted on a presumptive basis. Reasonable doubt is resolved in his favor.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.


REMAND

The claim for service connection for upper and lower extremity peripheral neuropath has been characterized as secondary to either herbicide exposure and/or diabetes mellitus, type II.  The Veteran's diabetes mellitus, type II has now been service-connected, and in doing so the Board conceded herbicide exposure.  As such, the Board finds that it is necessary to obtain a VA examination and opinion regarding both theories of entitlement to service connection for the Veteran's claimed upper and lower extremity peripheral neuropathy.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's hypertension claim has been characterized to include as due to herbicide exposure.  The Veteran has a current diagnosis of hypertension and herbicide exposure has been conceded.  Thus a medical opinion is needed.  While hypertension is not a disease that is entitled to presumptive service connection due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e), the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The examiner must address this literature in rendering the requested opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate examination to ascertain the nature and likely etiology of his upper and lower extremity peripheral neuropathy.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

(a)  Specifically identify the extremities in which the Veteran has peripheral neuropathy. 

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral neuropathy is etiologically related to the Veteran's active duty service, to include his conceded exposure to herbicides?

(c)  If the answer to b is no, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral neuropathy is caused, or aggravated by the Veteran's service-connected diabetes mellitus, type II?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

2.  Schedule the Veteran for the appropriate examination to ascertain the nature and likely etiology of his hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in service or is otherwise related to any incident of his active duty service, specifically to include as a result of conceded herbicide exposure?

The examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure. 

In addition, the examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the expanded record and reconsider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


